DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and arguments, filed 01/10/2022, with respect to claim 1 have been fully considered and place the application in condition for allowance.  The previous rejection of record has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: the claimed water lance provided with diaphragm pump is considered allowable due to the configuration of the rotating assembly with the pump for actuation and assembly. In particular, the rotating assembly comprises a rotating shaft and a driving shaft, the rotating shaft is connected to the motor, a mounting hole is formed in a non-central position of the upper end face of the rotating shaft, one end of the driving shaft is inserted into the mounting hole to be connected to the rotating shaft, and the other end of the driving shaft is disposed on the axis of the rotating shaft and is located above the rotating shaft, and the motor drives the driving shaft to rotate by means of the rotating shaft, and the tracks of the two ends of the rotating shaft are respectively a big circle and a small circle. The diaphragm assembly comprises multiple water inlet valve plate, a silica gel cavity opposite to the water inlet valve plate, and a central water outlet valve plate, the water inlet valve plate is disposed above the silica gel cavity, the water outlet valve plate is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754